The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 25 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “…. executing machine learning logic by each of a plurality of machine learning nodes to respectively generate a machine learning model competing with one another to perform the function most optimally with respect to performance, and providing one or more ensemble machine learning models, selected from the plurality of machine learning models that perform the function on the dataset at the performance of equal or greater to the selected performance threshold ….” (mental process), and “a distributed marketplace comprising a blockchain” (organizing Human Activity).
The limitation “executing machine learning logic by each of a plurality of machine learning nodes to respectively generate a machine learning model competing with one another to perform the function most optimally with respect to performance, and providing one or more ensemble machine learning models, selected from the plurality of machine learning models that perform the function on the dataset at the performance of equal or greater to the selected performance threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “executing”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could set up an ensemble of models and generate prediction based on the set of analysis models.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitation “a distributed market place comprising a blockchain”, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (1) using generic computer elements (like processor, computer, processor executing programs from computer storage medium); (b) “receiving … a machine learning model request and a dataset split into training data and ensemble training data, wherein the machine learning model request specifies a selected performance threshold to perform a function on the dataset …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and/or output, MPEP.2106.05(g).  There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input is WURC and insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16, the claim recites further limitation “receiving the ensemble training data, the selected performance threshold and a transaction token from one or more of a plurality of machine learning nodes”, which as drafted, is insignificant extra-solution activity, like data input / output.  The claim does not include anything significantly more to the abstract idea.  The claim is not patent eligible.
With regards to claims 3-6 / 10-13 / 17-19, the claim recites further limitation on data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 14 / 20, the claim recites further limitation “distributing transaction compensation to one or more of the plurality of machine learning nodes according to a degree of contribution to the one or more ensemble machine learning models”, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.


Response to Argument

Applicant’s arguments filed 25 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejection, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.9-10)

    PNG
    media_image1.png
    727
    891
    media_image1.png
    Greyscale

Examiner replies: Machine Learning models are statistical data analysis models to generate input / output relationship based on statistical sampled data.  Statistical inference using statistical data analysis models could be performed by human mind using paper / pen / calculators.    There is no additional elements in the claims providing anything significantly more to the abstract idea.  Hence the claims are not patent eligible.





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128